Opinion issued August 28, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00035-CV
                           ———————————
                   SUSAN ANTHONY-POTTER, Appellant
                                       V.
                    SCOTT MICHAEL POTTER, Appellee



                   On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-71147



                         MEMORANDUM OPINION

      Appellant, Susan Anthony-Potter, has neither established indigence nor paid,

or made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.
APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.



                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                          2